Title: To George Washington from James McHenry, 13 May 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          
            13 May 1796
          
        
        The Secry of the Treasury has mentioned to me this morning the substance of a communication, which he said he had imparted to you some time since. It respects certain instructions given by Mr Adet to persons who are on their road to the Western Country which affect and may bring into danger the peace and safety of the U.S.
        I inclose you papers containing matter apparently connected with this subject; that of the 24 was sent me, perhaps a week ago, by Mr Pickering; those tied together, I had to-day from General Wayne.
        When I conjoin with these circumstances, some of a private and others of a public nature, all tending to the same issue, there is too much room for apprehending a serious crisis to be approaching, which it may be proper to have the means to dissipate.
        I have said to Mr Woolcot, that I thought such instructions as he mentioned, would justify the President to direct the persons employed to execute them to be seized. If this can be done with propriety, and the instructions be as represented, and can be obtained, their publication, at a fit moment, might be attended with the happiest consequences.
        All these things together have made such an impression on my mind that I cannot help mentioning it to you for your own reflexions.
        Col. Rochfontaine has changed his request and now prefers a court of Enquiry. I have of course changed the order I had given to General Wayne to accord with his request. With the sincerest respect I am Sir your most ob. st
        
          James McHenry
        
       